DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2022 has been entered.
 
This is a Non-final office action on the merits. This Office Action is in response to the Applicant’s correspondence dated 8/5/2022 for application number 15/951,737. Claims 2, 6, 10, 13, 15, 16, 18, 22, 23 and 25 were cancelled in preliminary amendment. No claims were cancelled in the present amendment. Claims 1, 11, and 20 are currently amended. Claims 1, 3-5, 7-9, 11-12, 14, 17, 19-21, and 24 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In their arguments dated 6/10/2022 on page 9, top, Applicant asserts that the art of
record does not teach the newly amended claim language relating to a drone receiving a payment token and an authorization request cryptogram from the user’s cell phone. Applicant’s amended Claim 1 (and similarly in Claims 11 and 20) recites receive, from the mobile device, an authentication finding for the user, a token specific to a payment instrument to fund the purchase of the at least one product, and an authorization request cryptogram including transaction details for the purchase of the at least one product; and in response to the authentication finding indicating authentication of the user, submit an authorization request to a payment system for payment of the payable quantum for the at least one product, the authorization request including the token and the authorization request cryptogram. As discussed in the 35 USC 103 rejection, infra, while Herring teaches a drone performing the function of point of sale in a retail store: (see at least [0014] and [0030]), Herring does not specifically teach the mechanics of a purchase between a mobile phone wallet and a POS.  As necessitated by amendment, as discussed in the 35 USC 103 rejection, infra, Examiner assets the new reference Kinagi teaches the newly amended terms.

In their arguments dated 6/10/2022 on pages 9 and 10 Applicant asserts that the art of
record does not teach the unmanned vehicle “directly” receiving a location of a mobile device from the mobile device. Examiner asserts that Applicant’s disclosure does not teach this. Applicant’s amended Claim 1 (and similarly in Claims 11 and 20) recites wherein the airborne apparatus is configured to receive, from a mobile device of a user, a location of the mobile device at a physical store to thereby summon the airborne apparatus to the location of the mobile device. While Applicant’s specification states ([0038] “receiving, from a mobile device 28, a location of a user 22 (52). The user can be viewed to be summoning the airborne apparatus 100 at this juncture”), Applicant does not appear to disclose any physical mechanism that would enable a direct physical communication between a user cell phone and the drone that would be usable for this purpose. Examiner is therefore interpreting airborne apparatus is configured to receive, from a mobile device of a user, a location of the mobile device at a physical store as the drone receiving the location information from the user cell phone through the merchant server.  Examiner holds that since a drone having the capability to communicate “directly” with a third party’s cell phone would not be known by people of ordinary skill in the art, detailed disclosure of the mechanisms and hardware involved in this function is required (see at least MPEP 2164.08) and that does not appear to be the case.

Applicant teaches that the drone supports certain types of receiving technologies: sensors such as: ([0027] “microphone” and [0029] “camera”) and physical interfaces such as: [0008] “user interface” and [0027] “user controls” and electronic data such as: ([0028] “each transceiver may correspond to protocols that are specific to local area networks, cellular networks”.

Applicant teaches specific communications that the drone receives using these technologies:

In [0027] Applicant teaches that the drone uses the microphone “to receive verbal commands (for example to initiate payment)” and in [0039] for voice recognition,. Applicant is silent with respect to a drone using a microphone to directly receive a location of a cellphone from a cellphone.
In [0008] Applicant teaches that the drone uses the camera to capture product information and in [0027] for facial recognition. Applicant is silent with respect to a drone using a camera to directly receive a location of a cellphone from a cellphone.

In [0008] Applicant teaches that drone uses the “user interface” to “obtain a payment instruction from a user”. Examiner is interpreting this element to be similar to a pin pad to receive a credit card. Applicant is silent with respect to a drone using a “user interface” to directly receive a location of a cellphone from a cellphone.

In [0027] Applicant teaches that the drone uses the “user controls” to “allow a user to access the various components of the apparatus”. It is not clear what this element is and it appears in Figure 4 as a physical button on the drone itself and does not appear to be claimed. Applicant is silent with respect to a drone using “user controls” to directly receive a location of a cellphone from a cellphone.

In [0028] Applicant teaches that the drone receives payment information from the user cell phone using “a payment card” and a “digital wallet-enabled mobile device”. As is well known in the art, digital wallet technology is inherently at close range (NFC, QR codes) and is not reasonably suitable for communicating with a drone at a distant location within a retail establishment. Applicant is silent with respect to a drone using a payment card or digital wallet to directly receive a location of a cellphone from a cellphone.

In [0045] Applicant teaches that the drone receives an approval message (or denial) from a remote acquirer though standard payment rails (using the IS08583 standard) in the context of payment authorization. This communication does not relate to location or to the user’s cell phone. Applicant is silent with respect to a drone using payment rails to directly receive a location of a cellphone from a cellphone.

In [0028] Applicant teaches that the drone receives payment information “using a merchant app on the user's mobile device”. As is well known in the art, a merchant app is hosted on a merchant’s server and is accessed though a local app on the user’s cell phone through the store’s LAN (Wifi), which is also hosted on the merchant’s server, or through the user’s own cellular service. Applicant teaches the “merchant system” in [0032] which is interpreted as the merchant server. This communication method is not a direct communication between the drone and the user’s cell phone. Applicant is silent with respect to a drone using a merchant app to receive a location of a cellphone from a cellphone.

In [0028] Applicant teaches that a drone can receive date from cellular networks but Applicant is silent with respect to a drone directly calling or texting a user’s cell phone and is silent with respect to any mechanism by which a drone could get a user’s cell phone number. 

Finally, Examiner asserts that even if the drone was somehow able to communicate directly with the user cell phone to receive location information (which Examiner does not concede), that Applicant has not disclosed the capability of the drone to use that information to independently navigate to the location of the user without receiving location and navigational commands from the merchant server. Applicant recites in [0027] that the motion controller on the drone receives instructions to control the movement of the drone from either “an external software application executing on a data processing apparatus” or “a remote controller”.  Thus, the drone can only go where it is externally commanded to go. Applicant is silent with respect to any self-awareness or self-control (artificial intelligence) of the drone or the ability of the drone to control its own propulsion or flight surfaces independently. Examiner interprets that, within the scope of Applicant’s disclosure, “an external software application executing on a data processing apparatus” equates to a merchant app on a user cell phone which is inherently hosted by a merchant server and is available to the user cellphone through the store LAN (Wifi) which is also inherently hosted by a merchant server or the user’s cellular service.  
 In view of the forgoing analysis, Examiner is interpreting wherein the airborne apparatus is configured to receive, from a mobile device of a user, a location of the mobile device at a physical store to thereby summon the airborne apparatus to the location of the mobile device to mean that the drone receives the location of the user’s mobile phone and flight surface commands necessary to get to the location indirectly from the user’s phone through a merchant app. As discussed in the 35 USC 103 rejection, infra, Herring teaches this element. Herring teaches a merchant app and Herring teaches summoning a drone to a user’s cell phone’s location using the merchant app and an inherent element of “summoning” functionality is communicating the location so the drone knows where to go. 
Applicant’s argument has been considered but is not persuasive, the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7-9, 11-12, 14, 17, 19-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable U.S. Patent Publication 2016/0110701 to Dean Frederick Herring et. al. (Herring) in view of U.S. Patent Publication 2013/0339240 to William D. Anderson et. al (Anderson) in view of U.S. Patent Publication 2018/0006821 to Veerish Kinagi (Kinagi).

Regarding Claims 1, 11 and 20:
Herring teaches a Point of Sale (POS) system in a retail store that uses Unmanned Aerial Vehicles (UAV)s that use sensors including cameras and/or microphones to identify a customer, the customer’s form of payment and the products they wish to buy and functions as a POS terminal to complete a sale.  Herring teaches: (Currently Amended) An airborne apparatus for carrying out a transaction, the apparatus comprising: a motion controller; ([0013] “enhancing the experience of customers in a store by using unmanned vehicles (e.g., drones). In one embodiment, a retailer may deploy unmanned vehicles as part of a point of sale (POS) system to assist customers” and see ([0021] “follow a customer throughout the store” and ([Fig. 1, item 160]). Examiner is interpreting Applicant’s motion controller as equivalent to the well-known term flight controller that is an inherent part of “unmanned vehicles (e.g., drones)” that are taught by Herring.

an image capture component; ([0030] “an unmanned vehicle may be equipped with a video camera and microphone, and the unmanned vehicle may capture pictures, video imagery, and sounds (e.g., spoken requests from customers) for use by systems within the store”).

a user interface component; ([0030] “an unmanned vehicle may be equipped with a video camera and microphone, and the unmanned vehicle may capture pictures, video imagery, and sounds (e.g., spoken requests from customers) for use by systems within the store”).

and a payment processing component; ([0030] “an unmanned vehicle may be equipped with a bar-code reader, NFC reader, and/or credit card reader to enable the unmanned vehicle to function as a POS terminal”).

wherein the airborne apparatus is configured to receive, from a mobile device of a user, a location of the mobile device at a physical store to thereby summon the airborne apparatus to the location of the mobile device; ([0021] “When entering store 100, a customer may indicate that the customer desires to be assisted by an unmanned vehicle (e.g., by starting an app on a mobile device or walking through a lane marked on the floor). Customers already in the store may also summon an unmanned vehicle for assistance, e.g., by pushing a button at a kiosk.”). Herring also teaches that the UAV has to be in close proximity to the user to perform its functions ([0021] “unmanned vehicle may follow a customer throughout the store” and see also [0048] “staying within four feet of the customer” and see [Fig. 1]). Examiner is interpreting that Applicant’s from a mobile device of a user is received through the store server/merchant app on user’s phone because, as discussed supra, no direct physical communication functionality between UAV and user cell phone is disclosed by Applicant but Applicant does disclose communication between the drone and the user cell phone through the store server/merchant app. Examiner interprets that the user (and user’s cell phone’s present location) inherently has to be sent to the drone for the drone to know where to go to start the “following” function that requires close physical proximity.  

wherein the motion controller is configured to move the airborne apparatus to the location of the mobile device at the physical store; ([0021] “follow a customer throughout the store…summon” and [0048] “staying within four feet of the customer”).

wherein the image capture component is configured to: capture, at the location of the mobile device, an image of indicia to determine information on at least one product, and ([0030] “bar-code reader” and “item identification module” and [0044] “a customer may select items and place the items in a basket while a nearby unmanned vehicle captures bar-codes of the items”).

process the information to determine a payable quantum for the at least one product; ([0030] “an unmanned vehicle may be equipped with a bar-code reader, NFC reader, and/or credit card reader to enable the unmanned vehicle to function as a POS terminal” and [0015] “adding an item to the customer's order” and [0014] “retailer may use unmanned vehicles… enabling the customers to make purchases by gathering items and having the cost charged to a credit card).

and capture a facial image of the user; ([0014] “a retailer may use unmanned vehicles to identify customers” and [0033] “user identification module… customer images 338” and [0043] “face").

While Herring teaches using a microphone to capture customer’s commands (see at least [0031] “microphone…spoken requests from customers”), Herring does not specifically teach: wherein the user interface component is configured to receive a payment instruction for the payable quantum from the user in the form of one or more verbal commands in connection with a purchase of the at least one product. Anderson teaches a system that uses verbal recognition of customers to authorize payment transactions in a store. Anderson teaches ([0037] “user device 102 incorporates the voice recognition module 122 into the purchasing process. … the voice recognition module 122 may receive a voice command to purchase the book” and [0041] “The user may respond in a voice command (e.g., "use the debit card")”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the voice commands, as taught by Anderson, could be incorporated into the drone purchase system taught by Herring as a supplementary payment option because of the predictable convenience of being able to complete the purchase without direct physical contact with the drone and associated drone landing and access complexities.

While Herring teaches the drone capturing facial images for facial recognition (see at least ([0014] “a retailer may use unmanned vehicles to identify customers” and [0033] “user identification module… customer images 338”), Herring does not specifically teach: wherein the payment processing component is configured to: transmit the captured facial image of the user to the mobile device for authentication, whereby the mobile device authenticates the user based at least in part on the captured facial image of the user and a stored biometric template resident on the mobile device of the user. Kinagi teaches performing transactions using mobile devices. Kinagi teaches: ([0023] “authentication data relating to authentication processes performed by a communication device (e.g., biometric templates” and [0018] “a mobile communication device (e.g., a smartphone)”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the facial images captured by the drone for facial recognition, as taught by Herring, could be used by an authentication process on a smartphone using biometric templates, as taught by Kinagi due to predictably enhanced security and privacy of the template residing encoded on the user’s phone.

While Herring also teaches a drone authenticating a user and performing a POS transaction (see at least [0030]), Herring does not specifically teach “receive, from the mobile device, an authentication finding for the user, a token specific to a payment instrument to fund the purchase of the at least one product, and an authorization request cryptogram including transaction details for the purchase of the at least one product and in response to the authentication finding indicating authentication of the user, submit an authorization request to a payment system for payment  of the payable quantum for the at least one product, the authorization request including the token and the authorization request cryptogram.

Kinagi, in a related field of art, also teaches: receive, from the mobile device, an authentication finding for the user, ([0073] “the user 110 authenticates to the mobile device 115 before obtaining transaction information

Kinagi also teaches: a token specific to a payment instrument to fund the purchase of the at least one product, ([0057] “cause the mobile device 115 to transmit the payment token” and see [0032]).

 Kinagi also teaches: and an authorization request cryptogram including transaction details for the purchase of the at least one product  ([0056] “wherein the cryptogram was generated using the access device data” and ([0042] “Some examples of access devices include POS or point of sale devices (e.g., POS terminals)”).

Kinagi also teaches: and in response to the authentication finding indicating authentication of the user, submit an authorization request to a payment system for payment  of the payable quantum for the at least one product, the authorization request including the token and the authorization request cryptogram.  ([0056] “providing the token and the cryptogram to the access device, wherein the access device forwards the cryptogram and the token to the server computer” and see [0044] “authorization request message” and [0082] “the access device 125 may generate and send an authorization request message to the transaction processing computer 150”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the POS payment processing, as taught by Herring could use a payment token and cryptogram including transaction details, as taught by Kinagi, due to predictably improved security.

Regarding Claims 3, 12 and 21:
Herring in view of Anderson and Kinagi teach all of the elements of Claims 1, 11 and 20. Herring does not specifically teach: (Previously Presented) The apparatus of claim 1, wherein the payment processing component is configured to authenticate the user based on the one or more verbal commands.  Anderson teaches this at ([0039] “The security module 136 may store voice recognition data that may be used to authenticate purchase requests from the user device 102”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that using the voice commands to authenticate the user, as taught by Anderson, could be incorporated into the drone purchase system taught by Herring as a supplementary authentication option because of the predictable improvement in security.

Regarding Claims 4, 5, and 14:
Herring in view of Anderson and Kinagi teach all of the elements of Claims 1, 11 and 20. Herring also teaches: (Previously Presented) The apparatus of claim 1, wherein the payment processing component comprises a payment acceptance device.  (Original) The apparatus of claim 4, wherein the payment acceptance device is a point of sale (POS) terminal. ([0030] “an unmanned vehicle may be equipped with a bar-code reader, NFC reader, and/or credit card reader to enable the unmanned vehicle to function as a POS terminal”).

Regarding Claims 7, 8, 17 and 24:
Herring in view of Anderson and Kinagi teach all of the elements of Claims 1, 11 and 20. Herring also teaches: (Previously Presented) The apparatus of claim 1, wherein the payment processing component is configured to carry out the payment instruction by communicating with a digital wallet server of the payment system.  (Previously Presented) The apparatus of claim 1, wherein the payment processing component is configured to communicate with the mobile device of the user.  ([0019] “a customer 140 may use a mobile computing device, such as a smartphone 145, to communicate with the POS terminal 105 to complete a purchase transaction. The customer 140 may also connect mobile computing device 145 with a network to perform other activities. For example, the mobile computing device 145 may execute a store application (i.e., an app) connected to networked computing systems using wireless networks accessible within the store (e.g., over Wi-Fi or Bluetooth). In one embodiment, the mobile computing device 145 may communicate with the POS terminal 105 when brought within range, e.g., using Bluetooth or near-field communication (NFC) tags” and [0025] “Servers 210a through 210x communicate using various wired and/or wireless communications methods with terminals 205, sensors 220, and with other networked devices such as user devices 240” and [0044] “build a transaction for payment…using a mobile device (e.g.smartphone)”.

Regarding Claims 9 and 19:
Herring in view of Anderson and Kinagi teach all of the elements of Claims 1, 11 and 20. Herring also teaches: (Previously Presented) The apparatus of claim 1, wherein the indicia comprises a linear barcode or a matrix barcode.  ([0030] “bar-code reader” and “item identification module” and [0044] “unmanned vehicle captures barcodes of the items”).

Relevant Prior Art Not Relied Upon

The prior art is made of record and not relied upon is considered pertinent to applicant’s disclosure.  The additional cited art further establishes the state of the art at the time of applicant’s application.

U.S. Patent Publication 2017/0286892 (Studnicka) teaches a drone delivery system that uses computer vision and voice recognition to authenticate users (see [0025] and [0041]) and acts as a point of sale system accepting NFC payments, card swipes or cash and coordinating with a user phone (see [0073] and [0012]).

U.S. Patent Publication 2017/0174343 (Erickson et. al.)  teaches a drone coffee delivery service that uses AI to select potential customers who look sleepy and uses gesture recognition and receives verbal commands to deliver the coffee.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687